Case: 14-10770   Date Filed: 01/07/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-10770
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 1:10-cr-00519-AT-AJB-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

MOSES A. DAMIANI,

                                                          Defendant-Appellant.



                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (January 7, 2015)

Before HULL, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

     Moses Damiani appeals his convictions for conspiracy to commit bank fraud
              Case: 14-10770      Date Filed: 01/07/2015   Page: 2 of 3


and bank fraud, in violation of 18 U.S.C. §§ 1349, 1344, respectively. On appeal,

Damiani argues that the district court abused its discretion by admitting extrinsic

evidence under Federal Rule of Evidence 404(b) regarding a New York real estate

transaction in which he participated. Damiani contends that, although not entirely

lacking in probative value, the evidence was highly prejudicial because he could

have explained the differences between the New York transaction and the instant

transaction only by waiving his right not to testify.

      We review a district court’s admission of other bad acts under Rule 404(b)

for an abuse of discretion. United States v. Ellisor, 522 F.3d 1255, 1267 (11th Cir.

2008). Federal Rule of Evidence 404(b) prohibits the admission of evidence of

other bad acts to prove a defendant’s character, but permits the admission of such

evidence for other purposes such as showing intent. Fed.R.Evid. 404(b). We

apply a three-part test to determine the admissibility of 404(b) evidence: (1) the

evidence must be relevant to an issue other than the defendant’s character;

(2) sufficient evidence must be presented for a jury to find that the defendant

committed the extrinsic act; and (3) the probative value of the evidence must not

be substantially outweighed by its undue prejudice, and the evidence must satisfy

Federal Rule of Evidence 403. United States v. Edouard, 485 F.3d 1324, 1344

(11th Cir. 2007). In reviewing issues under Rule 403, we view the evidence in the

light most favorable to its admission, maximizing its probative value and


                                           2
              Case: 14-10770     Date Filed: 01/07/2015   Page: 3 of 3


minimizing its prejudicial impact. United States v. Jernigan, 341 F.3d 1273, 1284

(11th Cir. 2003). Additionally, any unfair prejudice caused by the admission of

404(b) evidence can be diminished by appropriate limiting instructions. United

States v. Brown, 665 F.3d 1239, 1247-48 (11th Cir. 2011).

      Upon review of the record and consideration of the parties’ briefs, we

affirm. The district court did not abuse its discretion in admitting the 404(b)

evidence regarding the New York transaction. The New York transaction evidence

was highly probative of Damiani’s intent, which was a contested issue at trial.

Furthermore, the district court diminished the potential prejudicial impact of the

New York transaction evidence by providing multiple limiting instructions to the

jury. Accordingly, we affirm.

      AFFIRMED.




                                          3